Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a storage cluster that stores user data, such as user data originating from one or more user or client system or other sources external to the storage cluster. The storage cluster distributes user data across storage nodes  housed within a chassis, using erasure coding and redundant copies of metadata. Control of storage locations and work loads are distributed across the storage locations in a clustered peer-to-peer system. Mediating communication between the various storage nodes, detecting when a storage node has become unavailable, and balancing I/Os across the various storage node, are all handled on a distributed basis. Hayes et al., (U.S. Patent # 9,836,245) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and computer-readable medium that comprises a data storage system comprising a computer cluster and a storage cluster and a determination is made of whether a source medium and a destination medium are within the storage cluster, transferring the data from the source medium to the destination medium, the data is transferred without performing error correcting code when the data is transferred within the storage cluster and the data is transferred with an error correcting code check when the data is transferred between the computer cluster and the storage cluster. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of data storage systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114